DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
An amendment was filed by Applicant on February 05 and 09, 2021 and are acknowledged. The amended specification and objection will not be entered because of new matter issue.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a main line side of the two-way pressure compensator” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
The amendment filed 02/05/2021 and 02/09/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: claims 16 positively recited the limitations in lines 2-3 “on a main line side of said throttle”, claims 23 and 25-31 positively recited “on a main line side of the two-way pressure compensator” are not supported in the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims16, 25-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The 
Claims 16 positively recited the limitations in lines 2-3 “on a main line side of said throttle”, claims 23 and 25-31 positively recited “on a main line side of the two-way pressure compensator” are not supported in the original disclosure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-11, 13, 16-20 and 23-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7 and 17 recited the limitation in line 3, "a hydraulic extrusion press” is indefinite, it is unclear if the hydraulic extrusion press is the same recited in lines 1-2 or a new limitation.
Claim 16 recited in lines 2-3, the limitation "on a main line side of said throttle” is indefinite, it is unclear what limitation is being claimed.

a main line side of the two-way pressure compensator
Claims 26, 30 and 31 recited in lines 1-3, the limitation "connecting the two-way pressure compensator with the connection line between the two-way pressure compensator and the throttle” is indefinite, it is not clear since the two-way pressure compensator is recited to be connected between itself and the throttle, this limitation is not understood and is confusing. 
Claims 29 and 31 recited the limitation "the throttle”. There is insufficient antecedent basis for this limitation in the claim.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 7-11, 13, 16, 17-20 and 23-31 are rejected under 35 U.S.C. 102(b) as being anticipated by Aoki et al. EP (0 027 743)(B1) hereinafter Aoki. 
(Aoki et al. EP (0 027 743)(A1) was submitted by Applicant 11/07/2014 and for the purpose of clarification in term of reference, the same reference with a different version (i.e. Aoki et al. EP (0 027 743)(B1)) was attached in a previous Office Action and is used in the rejection)
Regarding claim 7,
Aoki discloses a method for operation of a hydraulic extrusion press (60) comprising:
providing a hydraulic extrusion press (60) having a hydraulic control pressure system (control system, in col. 1 line 31-36, the control system discloses pumps, valves and lines) comprising a control pressure pump (11) and at least one ram (64), in which at least the ram (64) is driven via hydraulic oil (the system discloses hydraulic oil/fluid, col.1 lines 4-5) from a main line (as illustrated in fig.1) comprising 
first and second main pumps (12-14), and a hydraulic control pressure (all pumps generated pressure (psi) hereinafter psi) supplied by the control pressure pump (11) connected to the first and second main pumps (12-14) is used to control the extrusion press (60), and

    PNG
    media_image1.png
    720
    1155
    media_image1.png
    Greyscale

operating the hydraulic extrusion press (60) so that:
the control pressure pump (11) makes the hydraulic control pressure (psi) available by way of control oil (the system is controlled by valves therefore the hydraulic oil throughout the system is controlled as recited Col.1 lines 33-36);
the control pressure system is securable against volume streams (the volume stream is considered to be the flow of the oil in the system and the valves of the system are secured against the volume stream/flow of the oil for controlling) from the main line (as illustrated in fig.1) 
the control pressure system drives secondary consumers (62, as illustrated in fig.1, the control system discloses valves to control the flow to drive element 62), 
the control pressure system drives a valve control (41) and/or applies a release pressure (48),

the main line (fig.1) and the control pressure system are connected with one another on a pressure side (as shown in fig.1) of the hydraulic extrusion press by way of a connection line (see fig 1),
connecting the control pressure system with the main line by way of said connection line (see fig 1) and 
proportionally controlling (control panel recited in col.2 lines 45-50 and controller element 82) volume in the connection line (the proportional control is recited in col.4 lines 3-28 and it is well known in the mechanical art, in a closed loop hydraulic system, pumps generates pressure by supplying hydraulic oil in volume to the lines/pipes); and proportionally controlling (control panel recited in col.2 lines 45-50 and controller element 82) the volume by a throttle (valve 42, col.2 lines 25-30 since by definition the throttle is a valve to control flow and relatively pressure) in said connection line (see fig 1).
Regarding claim 8,
Aoki discloses applying of the hydraulic control pressure (psi) to the main line (fig. 1) by way of proportional volume stream control (Col.4 lines 3-28,the system is proportionally controlled, pump (12) combined with pump (11) to supply the deficiency of hydraulic oil the same goes to pump (13) with respect to pumps (11-12) and pump (14) with respect to pumps (11-13), as also illustrated in fig.3).
Regarding claim 9, 

keeping the hydraulic control pressure above a minimum pressure (fig.6 show the pressure is kept above 0), or volume-regulating the main line and keeping the hydraulic control pressure above a minimum pressure.
Regarding claim 10, 
Aoki discloses storing hydraulic oil in a storage device (an oil reservoir is interpreted as a storage device, Col.2 lines 48-49 and fig.1 shows each pump is connected to a reservoir/tank) and applying the hydraulic oil stored in the storage to the main line (fig. 1) from the storage device, by way of the hydraulic control pressure (pumps, valves and regulators).
Regarding claim 11, 
Aoki discloses emptying (emptying is interpreted as the hydraulic oil is being pumped out of the reservoir/tank by the pumps) the storage device (as shown in figure 1) into the main line (as shown in figure 1) at a pressure below the hydraulic control pressure (the hydraulic control pressure is considered to be the maximum pressure (100%) of the pumps (11-14) combined, the pressure is considered to be the pressure to move the ram/stern (64) (50% or half-load) by the pumps (11-12) as recited in Col.4 lines 15-28).
Regarding claim 13, 
Aoki discloses providing the hydraulic oil from the storage device (as shown in figure 1) starting from a storage pressure (all pumps discloses a blower side and a vacuum side, and since the hydraulic oil is being pumping out of the reservoir/tank/storage device, 
Regarding claim 16,
Aoki discloses providing a kickback valve (43, kick back valves are control valve also known as spillback, kickback or recycle valve) in the connection line (fig.1) on a main line side of said throttle (42).
Regarding claim 17,
Aoki discloses a method for operation of a hydraulic extrusion press (60) comprising:
providing a hydraulic extrusion press (60) having a hydraulic control pressure system (control system, in col. 1 line 31-36, the control system discloses pumps, valves and lines) comprising a control pressure pump (11) and at least one ram (64), in which at least the ram (64) is driven via hydraulic oil (the system discloses hydraulic oil/fluid, col.1 lines 4-5) from a main line (as illustrated in fig.1) comprising 
first and second main pumps (12-14), and a hydraulic control pressure (all pumps generated pressure (psi) hereinafter psi) supplied by the control pressure pump (11) connected to the first and second main pumps (12-14) is used to control the extrusion press (60), and
operating the hydraulic extrusion press (60) so that:
the control pressure pump (11) makes the hydraulic control pressure (psi) available by way of control oil (the system is controlled by valves therefore the hydraulic oil throughout the system is controlled as recited Col.1 lines 33-36);

the control pressure system drives secondary consumers (62, as illustrated in fig.1, the control system discloses valves to control the flow to drive element 62), 
the control pressure system drives a valve control (41) and/or applies a release pressure (48),
the hydraulic control pressure (psi) is also applied to the main line (the system is pressurized as recited Col.1 lines 33-36) and 
the main line (fig.1) and the control pressure system are connected with one another on a pressure side (as shown in fig.1) of the hydraulic extrusion press by way of a connection line (see fig 1),
connecting the control pressure system with the main line by way of said connection line (see fig 1) and 
proportionally controlling (control panel recited in col.2 lines 45-50 and controller element 82) volume in the connection line (the proportional control is recited in col.4 lines 3-28 and it is well known in the mechanical art, in a closed loop hydraulic system, pumps generates pressure by supplying hydraulic oil in volume to the lines/pipes); and proportionally controlling (control panel recited in col.2 lines 45-50 and controller element 82) the volume by a two-way compensator (45) in said connection line (see fig 1).
Regarding claim 18,

Regarding claim 19,
Aoki discloses volume-regulating the main line (fig. 1) (Col.4 lines 3-10 and lines 44-59, each pumps (11-14) discloses regulators (31-34) to regulate the hydraulic pressure supplying in the system (including the connection and main line), as illustrated in fig.1),
keeping the hydraulic control pressure above a minimum pressure (fig.6 show the pressure is kept above 0), or volume-regulating the main line and keeping the hydraulic control pressure above a minimum pressure.
Regarding claim 20,
Aoki discloses storing hydraulic oil in a storage device (an oil reservoir is interpreted as a storage device, Col.2 lines 48-49 and fig.1 shows each pump is connected to a reservoir/tank) and applying the hydraulic oil stored in the storage to the main line (fig. 1) from the storage device, by way of the hydraulic control pressure (pumps, valves and regulators).
Regarding claim 23,
Aoki discloses connecting the two-way pressure compensator (45) with the connection line (as shown in figure 1) on a main line side of the two-way pressure compensator by a linking line (as shown in figure 1) for controlling the two-way pressure compensator.
Regarding claim 24,

Regarding claim 25,
Aoki discloses proportionally controlling the volume by said throttle (42) in said connection line on a main line side of the two-way pressure compensator (45, see fig.1) 
Examiner notes, the main line side is interpreted as the side of the two-way pressure compensator in claims 25-31 and every element connected to the connection line is interpreted to be on the side of the two-way pressure compensator.
Regarding claim 26,
Aoki discloses (as best understood) connecting the two-way pressure compensator (45) with the connection line between the two-way pressure compensator and the throttle (42) on the main line side of said two-way pressure compensator (45) by a linking line (as shown in figure 1).
Regarding claim 27,
Aoki discloses providing a kickback valve (43, kick back valves are control valve also known as spillback, kickback or recycle valve) in the connection line (fig.1) on a main line side of the two-way pressure compensator (45).
Regarding claim 28,
Aoki discloses providing the throttle (42) in said connection line between the kickback valve (43) and the two-way pressure compensator (45) on a main line side of the two-way pressure compensator (45).
Regarding claim 29,

Regarding claim 30,
Aoki discloses (as best understood) connecting the two-way pressure compensator (45) with the connection line between the two-way pressure compensator and the throttle (42) on the main line side of said two-way pressure compensator (45) by a linking line (as shown in figure 1).
Regarding claim 31,
Aoki discloses (as best understood) connecting the two-way pressure compensator (45) with the connection line between the two-way pressure compensator and the throttle (42) on the main line side of said two-way pressure compensator (45) by a linking line (as shown in figure 1).
Response to Arguments
In response to Applicant’s arguments in the remarks dated 02/05/2021 about the objection and 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the objections and 35 U.S.C. 112 rejections are withdrawn.
With regards to Applicant's arguments about the 35 U.S.C. 102 rejection, the Applicant arguments have been fully considered but they are not persuasive for the reason below. 
With respect to claim 7, Applicant argues in page 20 that there are no means for proportional volume control provided in the connection line, and proportionally controlling the volume by a throttle.

References Aoki is drawn to a method for operating an extrusion press structured with pumps, ram, lines, hydraulic fluid, control panel, controller and valves to operate the system, the system of reference Aoki discloses pumps to pump hydraulic oil by volume to build pressure with valve that control the flow of the hydraulic oil and maintained or releasing pressure throughout out the system as claimed. By definition, throttle and kickback valve are valves to control volume/flow of fluids and Applicant arguments of proportionally controlling the volume by a throttle is discloses in the reference since the valve control the volume/flow and the proportionality is made through the control panel and controller that is balancing/synchronizing the proportionality of the loads between the pumps through the valve for operation. 
Conclusion
Accordingly, THIS ACTION IS MADE FINAL. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 5, 2021

/S.O.B./Examiner, Art Unit 3725